Title: From Thomas Jefferson to Archibald Stuart, 24 November 1793
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Germantown Nov. 24. 1793.

When I had the pleasure of seeing you at Monticello you mentioned to me that sheep could be procured at or about Staunton, good and cheap, and were kind enough to offer your aid in procuring them. Reflecting on this subject, I find it will be much better to buy and drive them now, before they have young ones, and before the snows set in, than to wait till the spring. I therefore take the liberty of inclosing you a 40. Doll. bank post note, which I will beg the favor of you to lay out for me in sheep, taking time between the purchase and delivery, to give notice to Mr. Randolph at Monticello to have them sent for, the letter to be directed to him, or in his absence to Samuel Biddle overseer at Monticello. Your endorsement on the post note will transfer and make it payable to bearer, and consequently will be cash to any body at Staunton or Richmond who wishes to remit to Philadelphia; or the custom house officer at Richmond will always be glad to give cash for it.—What apology must I make for so free a call on you? And what thanks and apology for the use I made of your friendly offer as to the potatoes? But I am again a new beginner in the world, and it is usual for old settlers to help young ones. France is triumphant in the North. Her rebellion also subsides. The affair of Toulon is against her as yet; but I suspect it is not over.—The yellow fever is entirely vanished in Philadelphia, and all the inhabitants returned to it. The President remains here merely to form a point of union for the members of Congress, who may arrive uninformed of the safety of Philadelphia: but nobody doubts that they will immediately go from hence to sit in Philadelphia. I shall be within striking distance of you by the 15th. of January. Accept assurances of my respect & affection

Th: Jefferson

 
